Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention as claimed is directed to a particulate product, comprising at least 10 wt.% of coated acetate particles having a particle size in the range of 40 to 1,000 µm, and comprising:
(a) one or more carrier particles comprising at least 80 wt.% of a sodium acetate component selected from sodium acetate hydrates, sodium acetate anhydrous and combinations thereof; 
(b) a coating layer that covers the one or more carrier particles, the coating layer comprising at least 60 wt.% of potassium acetate; and
(c) potassium and sodium in a molar ratio of 0.4:1 to 5:1.
The invention is also directed to a process for the production of such particulate product.
None of the prior art references teaches or suggests a particulate product, comprising at least 10 wt.% of coated acetate particles having a particle size in the range of 40 to 1,000 µm, and comprising  one or more carrier particles comprising at least 80 wt.% of a sodium acetate component selected from sodium acetate hydrates, sodium acetate anhydrous and combinations thereof; a coating layer that covers the one or more carrier particles, the coating layer comprising at least 60 wt.% of potassium acetate; having potassium and sodium in a molar ratio of 0.4:1 to 5:1.
Claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/               Primary Examiner, Art Unit 1791